Per curiam.
This is a declaratory judgment action brought by Charles L. Davis, individually and as Director of Finance of the City of Atlanta, seeking a declaration as to the constitutionality of Section 5A of the Act approved March 24, 1970 (Ga. L. 1970, pp. 724-728). Named as defendants are several individuals and corporate plaintiffs in garnishment, the Clerk and Marshal of the Civil Court of Fulton County, the Clerk of the Superior Court of Fulton County, the Sheriff of Fulton County and Ordinary of Fulton County, all in their official capacities. No question is presented as to the standing of Davis to sue or as to the propriety of declaratory relief. The trial court entered a judgment declaring Section 5A of the Act in question unconstitutional and that is the judgment for review. Held:
Article III, Sec. VII, Par. XVI of the Constitution of this State (Code Ann. §2-1916) provides that, "No law or section of the Code shall be amended or repealed by mere reference to its title, or to the number of the section of the Code, but the amending or repealing Act shall distinctly describe the law to be amended or repealed, as well as the alteration to be made.” *400Section 5A of the 1970 Act (Ga. L. 1970, pp. 724-728) reads: "Chapter 46-8 of the Georgia Code is hereby amended by striking Section 46-805 in its entirety.” While it appears that the entire 1970 Act contains a number of other sections and that all of those sections are, in one respect or another, an amendment to the garnishment law of this State, there is not one word descriptive of the portion of the garnishment law intended to be repealed by Section 5A of the Act. In Fite v. Black, 85 Ga. 413 (11 SE 782), this court had under consideration the constitutionality of an Act amending a section of an Act by reference to its number and containing only the descriptive words, "which provides for appeals in forma pauperis.” Chief Justice Bleckley, speaking for this court, said, "Certainly, this is a very doubtful compliance with the requirement of the Constitution. The description of the law to be amended is very brief, but still it is a description by something more than a mere reference to the section of the Code.” P. 417. We take the effect of that ruling to be that anything less than what was contained in the Act there under consideration will not suffice. Though we may know that Chapter 46-8 of the Code is one of the several chapters of the Code dealing with garnishment, and though the Act when considered as a whole may clearly indicate that it is the garnishment law that is being amended, Chapter 46-8 contains a number of sections relating to diverse matters on the subject of garnishment, and the requirement of the Constitution is not met unless some words descriptive of the content of the Code section to be repealed or amended are embodied in the Act. Any number of suggested phrases descriptive of the content of Section 46-805 may come to mind upon a reading of that section, such as, "dealing with entry of judgment in such garnishment only after consent of the official as agent of the garnishee” or "providing for consent and assent of the official served to the entry of judgment in such garnishment.” In the absence of some such language descriptive of the Code section repealed by section 5A of the Act, it did not satisfy the constitutional requirement.

Judgment affirmed.


All the Justices concur, except Hawes, J., who dissents.

Argued November 12, 1970
Decided March 18, 1971.
James L. Mayson, pro se.
Henry L. Bowden, Ralph H. Witt, for appellees.